DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A-C, readable on claims 1-6, 9-15 with Claims 7 and 8 directed towards Species D and E withdrawn in the reply filed on 5/11/2022 is acknowledged.  The traversal is on the ground(s) that Figs. 2-5 as noted in Species include the syringe of Species A and therefore should be examined together.  Additionally, Species C-E show variations of the winding of the tether about the capsule endoscope in which Applicant elects the winding as illustrated in Species C.  These arguments are found persuasive and therefore Species A-C will be examined together.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a control system” as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnet unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air pressure" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the movement" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the inner diameter" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer diameter" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the last turn" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the air inlet" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first turn" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the maximum lateral diameter of the spherical inner wall" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the maximum lateral diameter of the portion of the capsule endoscope" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the ratio" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the volume" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the total volume" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the traction" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the end" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the movement" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the inner side" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “control system” in Claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the control system including a portion that can interact with the magnet unit thereby controlling orientation of the capsule endoscope.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the controlling of the orientation of the endoscope. The use of the term “a portion that can interact with the magnet unit” is not adequate structure for performing the controlling function because it does not describe a particular structure for performing the function.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of controlling the orientation of the capsule endoscope. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilad et al. (US Patent Application Publication No. 2012/0101331, hereinafter Gilad).

In regard to claim 1, Gilad discloses an endoscope apparatus (Figs. 8A-8B,12A-12B), comprising: 
a release source (34), configured to generate an acting force (Par. 77); 
a tether (6) connected to the release source (Figs. 8A,8B); 
an elastic clamp member (12, Figs. 12A,12B); 
wherein the elastic clamp member comprises an elastic clamp cavity (via internal cavity of invertible member (36) of the elastic clamp member, Fig. 12A), and the elastic clamp cavity is interconnected to an air outlet of the release source through a tether (Figs. 12A,12B, Par. 85); 
a capsule endoscope (4); 
wherein the capsule endoscope and the elastic clamp member are configured as: in a clamped state, at least a portion of the capsule endoscope is within the elastic clamp cavity (Fig. 12A), the elastic clamp member has an ability to recover from deformation to apply a clamping force to the capsule endoscope (Par. 84, Fig. 12A); 
in a released state, the elastic clamp member is expanded by the air pressure from the tether, and the capsule endoscope is released from the elastic clamp cavity (Fig. 12B, Par. 85).

In regard to claim 10, Gilad teaches wherein the elastic clamping member and
the capsule endoscope are set as:
in the clamped state, the ratio of the volume of the portion of the capsule endoscope in the elastic clamp cavity to the total volume of the capsule endoscope is between 1/5 and 1/2 (Fig. 12A shows, in the clamped state, only half the capsule endoscope disposed in the elastic clamp cavity).

In regard to claim 12, Gilad teaches wherein the tether is integrally formed with the elastic clamp member, and the tether and the elastic clamp member are made of different materials (the elastic clamp member is formed of plastic, the tether is formed of a flexible sleeve).

In regard to claim 14, Gilad discloses an endoscopic detection method for use in the endoscope apparatus according to claim 1 (see rejection of Claim 1), comprising the following steps:
step S1: at normal pressure, insert at least a portion of the capsule endoscope into the elastic clamp cavity, wherein the elastic clamp member has an ability to recover from deformation to apply a clamping force to the capsule endoscope (Figs. 12A,12B, Par. 84);
step S2: place the capsule endoscope and the elastic clamp member into a target position under the traction of the tether (Par. 51);
step S3. inject air into the elastic clamp cavity by the release source until the elastic clamp member is expanded by the air pressure, so that the capsule endoscope is released from the elastic clamp cavity (Fig. 12B, Par. 85).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gilad et al. (US Patent Application Publication No. 2012/0101331, hereinafter Gilad) in view of Seibel et al. (US Patent Application Publication No. 2007/0299309, hereinafter Seibel).

In regard to claim 13, Gilad is silent with respect to the tether comprises scale marks.
Seibel teach an analogous capsule endoscope (650, Fig. 23) delivered into a body cavity via a tether (652) as shown in Fig. 23.  The tether (652) comprises visible marks (840, 842, 844) indicating the position of the capsule with respect to a target area within the body cavity enabling the physician to position the capsule in the target area of the body cavity (Fig. 23, Par. 168).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the tether of Gilad with the visible marks (840,842,844) of Seibel enabling the physician to accurately and consistently position the capsule endoscope within the body cavity while also enabling a physician to make small adjustments to the position of the capsule endoscope (Par. 168).

Claims 1 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Younker et al. (US Patent Application Publication No. 2005/0267361) in view of Gilad et al. (US Patent Application Publication No. 2012/0101331, hereinafter Gilad).

In regard to claim 1, Younker discloses an endoscope apparatus (10, Fig. 1), comprising: 
a release source (12), configured to generate an acting force (Par. 40, Fig. 1); 
a tether (20) connected to the release source (Fig. 1); 
an elastic clamp member (32, Fig. 1); 
wherein the elastic clamp member comprises an elastic clamp cavity, and the elastic clamp cavity is interconnected to an air outlet of the release source through a tether (Fig. 1, the cavity fluidly communicates with the release source through a lumen in the tether); 
a capsule endoscope (50); 
wherein the capsule endoscope and the elastic clamp member are configured as: in a clamped state, at least a portion of the capsule endoscope is within the elastic clamp cavity, the elastic clamp member has an ability to recover from deformation to apply a clamping force to the capsule endoscope (Figs. 1-2, Par. 38).
Younker teaches of the release source actuating a shaft to eject the capsule from the cavity and therefore fails to teach in a released state, the elastic clamp member is expanded by the air pressure from the tether, and the capsule endoscope is released from the elastic clamp cavity.
Gilad teaches an analogous capsule endoscope (4) mounted within an attachment member (12, Figs. 12A,12B) and an actuator (34) configured to expel a release force through the tether (6) to the attachment member to release the capsule endoscope from the attachment member (Figs. 8A,8B,12A,12B).  Gilad teaches the release force can be delivered hydraulically or pneumatically (Par. 11).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the release source of Younker to be a pneumatic release source as taught by Gilad providing an alternative mechanism for delivering force to eject a capsule endoscope from a clamp cavity, there being no unexpected results in substituting the hydraulic mechanism of Younker with the pneumatic approach taught by Gilad since Gilad teaches either hydraulic or pneumatic mechanisms can be used to eject a capsule endoscope from a clamp cavity (Par. 11).

In regard to claim 9, Younker teaches wherein the elastic clamp member comprises a spherical inner wall (Fig. 1), and the maximum lateral diameter of the spherical inner wall is a first diameter and the maximum lateral diameter of the portion of the capsule endoscope in contact with the spherical inner wall is a second diameter; wherein the first diameter is smaller than the second diameter (Fig. 2 illustrates the outer diameter of the capsule is larger than the inner diameter of the clamp member (32) at the distal tip of the clamp member).
Younker does not expressly disclose the sizes of the capsule endoscope or elastic clamp member and therefore does not expressly teach the first diameter is 5 to 9 mm, and the second diameter is 9 to 20 mm.  However, Younker teaches the shell (38) of the retention unit (32) is sized to retain the capsule therein and Figs. 3-5 illustrate insertion of the capsule endoscope within the retention unit (32) causes the shell (38) to deform radially outward until the capsule endoscope is fully seated with the cavity.  It’s well understood in the art that capsule endoscopes can be assume a wide range of diameters depending on the area of the body the capsule endoscope is being used within.  Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule endoscope to be 9 mm as a matter of design choice depending on the area of the body the capsule is used within as well as the function of the capsule endoscope within the body cavity.  There being no unexpected results in modifying the size of a capsule endoscope to be 9mm for insertion within a body cavity.  Since the capsule endoscope comprises a diameter of 9 mm, the inner cylindrical surface, which is slightly smaller than the diameter of the capsule endoscope, would fall within a range of 5-9 mm in diameter.
Allowable Subject Matter
Claims 2 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 29, 2022